                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WASHINGTON CATTLEMEN’S                               CASE NO. C19-0569-JCC
      ASSOCIATION,
10
                                                           MINUTE ORDER
11                           Plaintiff,
                 v.
12
      UNITED STATES ENVIRONMENTAL
13    PROTECTION AGENCY, et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for leave for
19   Plaintiff to file supplemental declarations in support of its motion for a preliminary injunction
20   (Dkt. No. 34). Having thoroughly reviewed the motion and relevant record, the Court hereby
21   GRANTS the motion. Plaintiff shall file the supplemental declarations attached as exhibits to the
22   stipulated motion (Dkt. Nos. 34-1–34-3) no later than Friday, August 2, 2019.
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C19-0569-JCC
     PAGE - 1
 1        DATED this 1st day of August 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0569-JCC
     PAGE - 2
